                 Case 2:14-cr-00207-MCE Document 99 Filed 12/01/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW G. MORRIS
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                             CASE NO. 2:14-CR-00207-MCE
11                                  Plaintiff,             STIPULATION REGARDING SCHEDULE
                                                           FOR DEFENDANT’S MOTION TO REDUCE
12                           v.                            SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                           FINDINGS AND ORDER
13   MICHAEL BAILEY,
14                                 Defendant.
15

16                                                 STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.       The defendant filed a motion for reconsideration on November 16, 2020. ECF No. 92.
20          2.       Counsel for the government requests additional time to obtain relevant records and draft
21 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

22 request.

23          3.       Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
24 schedule on the defendant’s motion as follows:

25                   a)     The government’s response to the defendant’s motion to be filed on or before
26          December 9, 2020;
27                   b)     The defendant’s reply to the government’s response to be filed on or before
28          December 16, 2020.

      STIPULATION RE BRIEFING SCHEDULE                     1
30
                 Case 2:14-cr-00207-MCE Document 99 Filed 12/01/20 Page 2 of 2


 1          IT IS SO STIPULATED.

 2

 3   Dated: November 23, 2020                                MCGREGOR W. SCOTT
                                                             United States Attorney
 4

 5                                                           /s/ MATTHEW G. MORRIS
                                                             MATTHEW G. MORRIS
 6                                                           Assistant United States Attorney

 7

 8   Dated: November 23, 2020                                 /s/ NOA OREN
                                                              NOA OREN
 9                                                            Counsel for Defendant
                                                              MICHAEL BAILEY
10

11

12

13                                          FINDINGS AND ORDER

14          Based upon the stipulation and representations of the parties, the Court adopts the following as a

15 revised briefing schedule regarding the defendant’s motion for sentence reduction:

16          a)       The government’s response to the defendant’s motion, Docket No. 92, is due on or before

17 December 9, 2020;

18          b)       The defendant’s reply to the government’s response, if any, is due on December 16,

19 2020.
20          IT IS SO ORDERED.

21

22 Dated: December 1, 2020

23

24

25

26

27

28

      STIPULATION RE BRIEFING SCHEDULE                   2
30
